Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election of species (myasthenia gravis; sialylated) in the reply filed on 1/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 41-43, 45-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2022.
Claims 21, 35-40, 44 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 11/20/2020; 12/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3. Claims 21, 35-39 are objected to because of the following informalities:  
As to claim 21, to be consistent, the second recitation of Treg should instead recite “Treg”.

As to claims 35-38, the claims recite “SEQ ID No: 2”. The claims should instead recite “SEQ ID NO:” (See MPEP 2422).
As to claim 39, for improved clarity, as the claim is dependent on claim 21, the claim should recite “has the amino acid sequence according to SEQ ID NO: 2”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 21, 35-40, 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 21, 35-40, 44 as submitted 1/26/2022.
Claim 21 recites “of the amino acid sequence”. It is not clear what amino acid sequence is being referred to.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 21, 35-38, 40, 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claims 21, 35-38, 40, 44 as submitted 1/26/2022.
The claims read upon a method of increasing a level of regulatory T (Treg) cells in a subject having an inflammatory disease comprising administering to the subject an effective amount of a polypeptide consisting of an amino acid sequence at least 80% identical to 
SEQ ID NO. 2, wherein amino acid residue 241 (numbered according to the EU index 
of Kabat) of the amino acid sequence is an alanine (A), and wherein the level of Treg 
cells is increased. Such a method reads on any inflammatory disease as well as peptide at least 80% identical to SEQ ID NO. 2 wherein amino acid residue 241 (numbered 
according to the EU index of Kabat)  of the amino acid sequence is an alanine (A).
Each of the claims is drawn, inherently or explicitly, to any peptides with the claimed structural features used in the claimed methods. Thus, the claims are drawn to methods of using a genus of polypeptides comprising the claimed percent identity for treating any inflammatory disease.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
The application teaches: specific sequences such as SEQ ID NO: 2 (with FA241 mutation therein at position 32); that alpha2,6-sial Fc, but not alpha2,3-sial Fe binds to DC-SIGN and suppresses arthritic inflammation [0039]; E318N point mutation with alpha2,6-sial Fc fails to initiate anti-inflammatory pathways [0039]; alpha2,6-sial and asial F241A Fc bound to DC-SIGN, induced IL-33 expression and transferred anti-inflammatory activity to mice to recapitulate anti-inflammatory activity [0040]; that IgG Fc dynamics are fine-tuned by protein-glycan interactions, which are in turn regulated by the sugar composition of the Fc glycan [0043]. The application further teaches: IVIG and F241A showed some protection for mice from arthritis (Example 3); that sialylated IVIG as well as F241A lead to expansion of T cells (Example 4); specific type II Fc receptors are required for specific protection from EAE (Example 5); that IL-33 is also required for activation (Example 6).
However, in view of the breadth of the claims, the application does not teach a representative list of peptides still within the scope of the claims that have the claimed structure and function (for treating a breadth of inflammatory diseases) as recited in the claims. Beyond merely possessing one single mutation and percent identity, there is no apparent common structure to any such polypeptides either with respect to conserved amino acids or glycan modification or modified positions that distinguishes polypeptides that have the cited properties and effect from those that do not. There is therefore a high level of uncertainty as to which polypeptides fall within the scope of the indicated genus of polypeptides.
The prior art teaches some known features that lead to anti-inflammatory activity. For example, Anthony et al. (“Identification of a receptor required for the anti-inflammatory activity of IVIG,” PNAS Vol. 105, No. 50: 19571-19578 (2008))( cited in applicant’s IDS submitted 11/20/2020) teaches wherein: IgG mediates anti-inflammatory activity when administered at very high doses to patients suffering from autoimmune disease (p. 19571); further, anti-inflammatory activity depended on a minor fraction of IgG Fc that contained the fully processed N-linked glycan terminated in sialic acid, linked in an a2,6-linkage to the penultimate galactose (p. 19572); wherein a2,6-Fc serves as an active component for anti-inflammatory activity of IVIG (p. 19574); wherein DC-SIGN is a lectin required for the anti-inflammatory activity of IVIG (p. 19577); SIGN-R1 displays a similar binding specificity to SIGN-R1 but differs in its cellular distribution, potentially accounting for some of the species differences observed in IVIG protection.
More recent art teaches further knowledge but still raises questions about the uncertainty and effects of even minor structural modifications. For example, Ahmed et al. (“Structural Characterization of Anti-Inflammatory Immunoglobulin G Fc Proteins,” J. Mol. Biol. 426: 3166-3179 (2014))(cited in applicant’s IDS submitted 11/20/2020) teaches that Fc regions of IgGs can function to either promote or suppress the inflammatory response (p. 3175); wherein anti-inflammatory properties of sFc have been attributed to the effect of sialylation switching the specificity of Fc binding to its receptors (p. 3167); Asp297-linked glycan can affect Fc structure, wherein glycan contributed to open conformation, but enzymatically removed glycan lead to closed state (p. 3167); conformational changes have been observed when individual sugar residues were modified (pp. 3167-3168); IgGs with F241A mutation may be effective anti-inflammatory molecules due to increased sialylation (p. 3175); Fc can adopt a wide range of conformations; a greater flexibility of glycovariant forms of Fc have been documented, however, further structural investigations of how glycan composition and conformational flexibility affect binding to Fc receptors that mediate differential activities will be critical (p. 3176).
It is further known in the art that small modifications in proteins can lead to functional differences. For example, even minor changes in the amino acid sequences of heavy and light variable regions, particularly in the CDRs, may dramatically affect binding function as evidenced by Rudikoff et al. ("Single amino acid substitution altering antigen-binding specificity," Proc Natl Acad Sci USA 79:1979-1983 (1982))(cited in applicant’s IDS submitted 11/20/2020). Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Further, Kaneko et al. (“Anti-Inflammatory Activity of Immunoglobulin G Resulting from Fc Sialylation,” Science, Vol. 313: 670-673 (2006))(cited in applicant’s IDS submitted 11/20/2020) teaches that differential modifications can affect inflammatory activity. Kaneko et al. teaches wherein differential sialylation may provide a switch from anti-inflammatory activity to pro-inflammatory (p. 670); sialylation of Asn297 linked glycan structure of IgG resulted in reduced binding affinities, reduced in vivo cytotoxicity (p. 671); deglycosylated IVIG was unable to mediate anti-inflammatory activity in vivo (p. 672); some deglycosylated or desialylated IVIG variant showed unchanged FcRn binding affinity (pp. 671-2); regulated sialylation of IgG suggests a mechanism for ensuring that steady-state serum IgG antibodies maintain antiinflammatory state (p. 673).
In the present case, applicant has identified peptides useful in the claimed methods only by percent identity, single mutation, and function: the ability to increase Treg levels. However, as indicated by the art, specific and minor structural features in glycan and protein modification can lead to or lead away from anti inflammatory activity. In view of the breadth of the claims and uncertainty of both the art and instant claim recitations, it is not clear if, or which, or how such structural features are incorporated into any such peptides with the minimal percent identity and claimed mutation and still possess the claimed activity. While the application identifies SEQ ID: 2 and FA241, it does not identify a representative sample of polypeptides still within the range of percent identity that has the claimed effect or function. Thus, the application does not identify species clearly within the broadly claimed genus.
Nor does the application provide a specific structure of the peptides within the genus that correlates with the required function. Because there is no identification of structures common to each peptide, nor sufficient representative examples by which such a structure may be determined, the application fails to provide sufficient written description support for the identified genus of peptides through identification of a structure and function. While all of the polypeptides are required to have a minimal percent identity and FA241, this is not alone sufficient structure to correlate with the function. This is because, as indicated by the broad scope of the claims (“any” such peptides; at least 80% identity), the prior art teaching a variety of effects with different structural features related to position (sialylation; switching anti- inflammatory activity on and off; even one amino acid difference can abrogate binding (Rudikoff et al.), the mere minimal presence of a single mutation and percent identity does not necessarily demonstrate that a polypeptide would be able to demonstrate the claimed effects.
For the reasons above, and in view of the uncertainty as to which polypeptides, including in relation to SEQ ID NO: 2, within the broad scope of the claims show the claimed effects, the application has not provided sufficient written description support for the use of the genus of polypeptides identified in claims 21, 35-38, 40, 44. The application therefore fails to provide adequate support for methods of using this genus of polypeptides.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. Claims 21, 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 of U.S. Patent No. 9587025. 
See claims 21, 35-39 as submitted 1/26/2022.
Claims 1, 5, 7 of U.S. Patent No. 9587025 recite an isolated polypeptide comprising a modified sequence that comprises SEQ ID NO: 2 and is at least 75% identical to the Fc region of an IgG (IgG Fc region), wherein the modified sequence is free of sialylation, and the polypeptide has an ability to bind to a Fc receptor and an anti-inflammatory activity that is higher than that of a parent polypeptide, said parent polypeptide comprising the IgG Fc region; method of treating an inflammatory disease, comprising administering to a subject in need thereof a therapeutically effective amount of the polypeptide of any of claims 1 and 5. 
SEQ ID NO: 2 of claims 1, 5, 7 of U.S. Patent No. 9587025 has 100% identity with instant SEQ ID NO: 2 (See Result 1 of STIC Sequence Search Result 20220303_100239_us-16-953-639-2.szlim240.rapbm in SCORE).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 21, 35-39 and claims 1, 5, 7 of U.S. Patent No. 9587025 recite treating subject with inflammatory disease comprising administering peptide comprising SEQ ID NO: 2.

7. Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 of U.S. Patent No. 9587025 in view of Ravetch et al. (US20080206246)(See PTO-892: Notice of References Cited).
See claim 40 as submitted 1/26/2022.
See the recitations of claims 1, 5, 7 of U.S. Patent No. 9587025 above.
Claims 1, 5, 7 of U.S. Patent No. 9587025 do not recite sialylation.
Ravetch et al. teaches: modulating properties of polypeptide comprising altering sialylation [0014]; wherein cytotoxicity is reduced [0022]; increased anti-inflammatory response with increased sialic acid content (Example 4).
One of ordinary skill in the art would have been motivated to sialylate peptide as taught by Ravetch et al. with method as recited in claims 1, 5, 7 of U.S. Patent No. 9587025. Claims 1, 5, 7 of U.S. Patent No. 9587025 recite method of treating subject with inflammatory disease comprising use of peptide, and Ravetch et al. teaches the advantage of increasing anti-inflammatory response by altering sialylation of peptide. 
One of ordinary skill in the art would have had a reasonable expectation of success for
sialylating peptide as taught by Ravetch et al. with method as recited in claims 1, 5, 7 of U.S. Patent No. 9587025. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 of U.S. Patent No. 9587025 in view of Getts et al. (US20130273089)(See PTO-892: Notice of References Cited).
See claim 44 as submitted 1/26/2022.
See the recitations of claims 1, 5, 7 of U.S. Patent No. 9587025 above.
Claims 1, 5, 7 of U.S. Patent No. 9587025 do not recite myasthenia gravis.
Getts et al. teaches: treating inflammatory disease such as myasthenia gravis [0018].
One of ordinary skill in the art would have been motivated to treat myasthenia gravis as taught by Getts et al. with the method as recited in claims 1, 5, 7 of U.S. Patent No. 9587025. Claims 1, 5, 7 of U.S. Patent No. 9587025 recite method of treating subject with inflammatory disease comprising use of peptide, and Getts et al. teaches such an inflammatory disease (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for
treating myasthenia gravis as taught by Getts et al. with the method as recited in claims 1, 5, 7 of U.S. Patent No. 9587025. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claims 21, 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9845358. 
See claims 21, 35-40 as submitted 1/26/2022.
Claims 1-9 of U.S. Patent No. 9845358 recite method of increasing a level of regulatory T (T.sub.reg) cells in a subject in need thereof, comprising administering to the subject an effective amount of an isolated polypeptide, or a nucleic acid encoding the isolated polypeptide, comprising a modified sequence, wherein the IgG Fc region comprises the sequence of SEQ ID NO: 1, and wherein the modified sequence is at least 95% identical to SEQ ID NO: 1 and has a F to A mutation at a position corresponding to F32 of SEQ ID NO: 1; wherein the subject has inflammatory disease; wherein the modified sequence is at least 95% identical to SEQ ID NO: 2; wherein the modified sequence is (a) substantially free of sialylation or (b) sialylated at a level lower than that of IgG of the subject.
SEQ ID NO: 2 of claims 1-9 of U.S. Patent No. 9845358 has 100% identity with instant SEQ ID NO: 2 (See Result 2 of STIC Sequence Search Result 20220303_100239_us-16-953-639-2.szlim240.rapbm in SCORE).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 21, 35-40 and claims 1-9 of U.S. Patent No. 9845358 recite increasing a level of regulatory T (T.sub.reg) cells in a subject in need thereof, comprising administering peptide comprising SEQ ID NO: 2; sialylation.

10. Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9845358 in view of Getts et al. (US20130273089)(cited above).
See claim 44 as submitted 1/26/2022.
See the recitations of claims 1-9 of U.S. Patent No. 9845358 above.
Claims 1-9 of U.S. Patent No. 9845358 do not recite myasthenia gravis.
See the teachings of Getts et al. above.
One of ordinary skill in the art would have been motivated to treat myasthenia gravis as taught by Getts et al. with the method as recited in claims 1-9 of U.S. Patent No. 9845358. Claims 1-9 of U.S. Patent No. 9845358 recite increasing a level of regulatory T (T.sub.reg) cells in a subject in need thereof, including with inflammatory disease, comprising administering peptide, and Getts et al. teaches such an inflammatory disease (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for
treating myasthenia gravis as taught by Getts et al. with the method as recited in claims 1-9 of U.S. Patent No. 9845358. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. Claims 21, 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10844125. 
See claims 21, 35-40 as submitted 1/26/2022.
Claims 1-9 of U.S. Patent No. 10844125 recite a method of increasing a level of regulatory T (T.sub.reg) cells in a subject in need thereof, comprising (i) administering to the subject an effective amount of a first isolated polypeptide comprising an IgG Fc region that is sialylated and (ii) measuring the level of T.sub.reg cells, wherein the subject has an inflammatory disease; wherein the IgG region in the first isolated polypeptide is sialylated at a level higher than that of IgG in the subject; wherein the IgG Fc region is at least 95% identical to SEQ ID NO: 2.
SEQ ID NO: 2 of claims 1-9 of U.S. Patent No. 10844125 has 100% identity with instant SEQ ID NO: 2 (See Result 4 of STIC Sequence Search Result 20220303_100239_us-16-953-639-2.szlim240.rapbm in SCORE).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 21, 35-40 and claims 1-9 of U.S. Patent No. 10844125 recite increasing a level of regulatory T (T.sub.reg) cells in a subject in need thereof comprising administering peptide comprising SEQ ID NO: 2; sialylation.

12. Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10844125 in view of Getts et al. (US20130273089)(cited above).
See claim 44 as submitted 1/26/2022.
See the recitations of claims 1-9 of U.S. Patent No. 10844125 above.
Claims 1-9 of U.S. Patent No. 10844125 do not recite myasthenia gravis.
See the teachings of Getts et al. above.
One of ordinary skill in the art would have been motivated to treat myasthenia gravis as taught Getts et al. with the method as recited in claims 1-9 of U.S. Patent No. 10844125. Claims 1-9 of U.S. Patent No. 10844125 recite method of treating subject with inflammatory disease comprising use of peptide, and Getts et al. teaches such an inflammatory disease (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for
treating myasthenia gravis as taught Getts et al. with the method as taught by claims 1-9 of U.S. Patent No. 10844125. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

13. Claims 21, 35-40, 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 14, 20, 23 of copending Application No. 17/104125. 
See claims 21, 35-40, 44 as submitted 1/26/2022.
Claims 8, 14, 20, 23 of copending Application No. 17/104125 recite a polypeptide consisting of an amino acid sequence at least 80% identical to SEQ ID No: 2, provided that amino acid residue 241 (numbered according to the EU index of Kabat) of the amino acid sequence is an alanine (A); wherein the polypeptide is sialylated; a method of treating an inflammatory disorder in an individual in need thereof, the method comprising administering to the individual the polypeptide of claim 8; wherein the inflammatory disorder is myasthenia gravis.
SEQ ID NO: 2 of claims 8, 14, 20, 23 of copending Application No. 17/104125 has 100% identity with instant SEQ ID NO: 2 (See Result 7 of STIC Sequence Search Result 20220303_100239_us-16-953-639-2.szlim240.rapbm in SCORE).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 21, 35-40, 44 and claims 8, 14, 20, 23 of copending Application No. 17/104125 recite treating subject with inflammatory disease comprising administering peptide comprising SEQ ID NO: 2; sialylation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	14. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648